Title: To James Madison from James Simpson, 20 February 1802
From: Simpson, James
To: Madison, James


					
						No. 37.
						Sir
						Tangier 20th. February 1802.
					
					The very great delay of the George Washington Frigate beyond the time I had been taught 

to expect Captain Shaw would probably be at Gibraltar, induced me to send No. 35 to Mr. Gavino, 

with a request that he would forward it by first good conveyance.
					I now avail of the Brig Mary from Mogadore for Boston, to hand herewith copy of that 

dispatch, and of the Extracts of Letters accompanied it.  I am happy in saying that up to the present 

hour, I have not heard a syllable farther, relative to Bashaw Hackmawys Communications of 14th. 

December; from which I draw every favourable conclusion.
					That Gentleman has been succeeded in the Command of this place, by the Governour of 

Tetuan, who now holds both Govermts.  He is an acquaintance of mine of many years standing, and I 

beleive would be usefull to me if in his power.
					The Tripoline went to the Emperour as Ambassador, sollicited some Cargoes of Wheat, and 

is gone to Rhabat with permission to load; but he certainly will not find Vessels to Charter whilst 

Tripoly continues blockaded.  The Emperour having also been sollicited to give his assistance, 

towards geting the Tripoline Brig lays at Gibraltar sent home, consented to give a Crew and 

provisions for that purpose.
					A few days ago the Governour sollicited from the Swedish Consul and myself in His 

Majestys name Passports for her, which having convinced him it was not in our power to grant, under 

the actual situation of Tripoly, it was agreed we should write Admiral Cederstrom & Commodore 

Dale on the subject, which has been done.
					With this I beg leave to transmit an Account lately presented to me by a Mr. Lewis Goublet 

(now Spanish Vice Consul here, and chief Manager of the busyness of that Consulate) of expences 

made by him for the Crew of an American Vessel in the years 1784 & 1785, also two letters written 

to him by Mr. Carmichael and Mr. Harrison at that time, to shew he did interfere in behalf of 

those people.  Mr. Goublets respectability of Character puts it beyond a doubt, he did make the 

disbursements he states, which is all I shall take upon me to say on the subject; and wait such 

Instructions as you may be pleased to favour me with, respecting payment of the demand.
					On the 23d. last Month Alsayde Abdallah Ben Abdel Malek late Governour of this place 

died; a New House here his property of pretty considerable extent, and well situated but unfinished, 

it is supposed His Majesty will order to be sold for payment of Public money he was in Arrear at the 

time Bashaw Hackmawy succeeded him in the Command of Tangier.  This House with some 

alterations might be made sufficient for the Residence of the American Consul, by which much 

expence and trouble, inseperable from building in this Country would be saved.  I have in 

consequence desired the Minister to acquaint His Majesty that I wish to purchase the House for 

Public Account, if on examination when Abdel Maleks Widows may leave it, it be found suitable; 

whether the House be sold for Account of His Majesty or the Heirs, this previous communication on 

my part was necessary, according to the custom of this Country.
					The Brig this goes by, came from Boston with a valuable Cargo chiefly of East India Goods, 

and carrys back a Cargo of Hides, Gum and other produce of this Country, which is the second 

expedition Mr. E H Derby has made of same nature.
					No. 36 served purposely to advise my having under 25th. January taken the liberty of 

drawing two Bills on you to order of Mr. John Gavino for Twelve hundred & eight hundred, together 

two thousand dollars on Account of Sallary.  Your speedily favouring me with what may be 

determined on, in consequence of my request in concluding paragraphs of No. 35 touching the 

allowance to be made me by Government, will be highly esteemed by Sir Your Most Obedient and 

Most Humble Servant
					
						James Simpson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
